Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 Nov 2021 has been entered. 
Status of Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 29 Nov 2021.
Claims 1, 9, 12-14, 21-23, 27-38 are pending. Claims 1,9, 14, 21, 23, 29, 30, 38 are amended. Claims 2-8, 10, 11 and 24-26 are cancelled. 
Claim 29 objection is withdrawn in light of claim amendments.
U.S.C. 112(b) rejection of claim 38 is withdrawn in light of the amendments to the claims.
Examiner notes that though Applicant amended claims 14 and 30 to address the U.S.C. 112(b) issues discussed in the Office Action of 23 July 2021, the amendments to claims 1 and 9 introduced new U.S.C. 112(b) issues as discussed in detail below.
Claim Objections
Claim 9 is objected to because of the following informalities:  "a seal member dealing the recess" should read as "a seal member sealing . Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 9, 14, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 and 9 last paragraph limitations "wherein the recess has a surface substantially parallel to the first top surface of the first portion and exposed through an opening of the recess, a depth of the recess is measured from the opening of the recess to the surface of the recess, the depth of the recess is less than a thickness of the first portion and greater than a thickness of the second portion, and a thickness of the seal member is less than the thickness of the second portion" is unclear and confusing. More specifically, claim 1 and 9 establish "a seal member sealing the recess" in the second to last paragraph of the respective claims. Therefore it is unclear and confusing how there can be "the first top surface of the first portion and exposed through an opening of the recess" since the recess has been amended to be sealed. Additionally it is unclear what "a depth of the recess measured from the opening of the recess to the surface of the recess" is since there should be no opening to the recess because the recess is sealed by the seal member, as understood from Fig. 3 of instant application.
For the purpose of examination, the above discussed claim limitation shall be interpreted in light of Fig. 3 and paragraph [0032] as "wherein the recess has a surface substantially parallel to the first top surface of the first portion  to the seal member, the depth of the recess is less than a thickness of the first portion and greater than a 
In light of the above, depending claims 12-14, 28-32 are also rejected at least due to dependency on rejected claims 1 and 9.
Claim 14 limitation "wherein the depth of the recess is substantially equal to a distance between the pedestal and the surface of the recess, which is substantially parallel to the first top surface of the first portion and exposed through the opening of the recess, is substantially equal to the depth of the recess" is unclear and confusing since claim 9 on which claim 14 depends has established a seal member sealing the recess. Thus limitation "exposed through the opening of the recess" is confusing.  Furthermore, since claim 9 established a seal member sealing the recess one of ordinary skill would understand that the depth of the recess would be the measurement from the inner surface of the recess to the seal member. The inner surface of the recess is assumed to be the innermost surface of the recess and not a lateral wall surface. Thus the distance between the inner surface of the recess and the pedestal would also include the thickness of the seal member which seals the recess. Since the thickness of the seal member 137 is not disclosed and since the Applicant has not disclosed a tolerance range, one of ordinary skill in the art cannot establish the scope of what “substantially equal” means with respect to the depth of the recess compared to the distance between the inner surface of the recess and the pedestal. Examiner notes that claim 14 has similar problems as claim 38 from the claims filed 15 April 2021 and addressed in the U.S.C. 112(b) rejections section of Final Office Action of 23 July 2021.
For the purpose of examination, the above discussed claim limitation shall be interpreted in light of Fig.3  and paragraph [0032] and claim 38, as "wherein the seal member has a thickness, and a sum of the depth of the recess and the thickness of the seal member." 
Claim 30 limitation "wherein the depth of the recess is substantially equal to a distance between the pedestal and the surface of the recess, which is substantially parallel to the first top surface of the first portion" is unclear and confusing since claim 1, on which claim 30 depends on has established a seal member sealing the recess. Since claim 1 established a seal member sealing the recess one of ordinary skill would understand that the depth of the recess would be the measurement from the surface of the recess to the seal member. Thus the distance between the surface of the recess and the pedestal would also include the thickness of the seal member which seals the recess. Since the thickness of the seal member 137 is not disclosed and since the Applicant has not disclosed a tolerance range, one of ordinary skill in the art cannot establish the scope of what “substantially equal” means with respect to the depth of the recess compared to the distance between the inner surface of the recess and the pedestal. Examiner notes that claim 30 has similar problems as claim 38 from the claims filed 15 April 2021 and addressed in the U.S.C. 112(b) rejections section of Final Office Action of 23 July 2021.
For the purpose of examination, the above discussed limitation hall be interpreted in light of Fig.3  and paragraph [0032] and claim 38, as "wherein the seal member has a thickness, and a distance between the pedestal and the surface of the recess, which is substantially parallel to the first top surface of the first portion is substantially equal to a sum of the depth of the recess and the thickness of the seal member"

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1, 9, 12, 13, 14, 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2020/0194239 A1 having effectively filed date of 12 June 2018 and hereinafter “Sasaki”) in view of Ohmi et al. (US 2003/0121609 A1 hereinafter “Ohmi”) and Kersch et al. (DE10319894A1 hereinafter “Kersch” and referring to English Machine translation).
Regarding claim 1 and 9, see U.S.C. 112(b) section above for discussion regarding claim interpretation, Sasaki (see annotated Fig. 2 below)teaches an edge ring (30, Fig. 1, 2, 4, 5, 6, paragraph [0019], [0031]-[0040]) comprising: a first portion (comprising an outer portion of the edge ring 30, Fig. 1, 2, 4, 5, 6) having a first top surface; a second portion  (comprising an inner portion of edge ring 30, Fig. 1, 2, 4, 5, 6) coupled to the first portion and having a second top surface (i.e. surface which is under/below wafer W, Fig. 1, 2, 4, 5, 6) lower than the first top surface; a recess (comprising groove 50, Fig. 2, 4-6, paragraph [0034]) defined in the first portion (comprising an outer portion of edge ring 30, Fig. 1, 2, 4, 5, 6), wherein the recess (comprising 50, Fig. 2, 4, 5, 6) has a surface substantially parallel to the first top surface of the first portion, a depth of the recess (50, Fig. 2, 4, 5, 6) is measured from the surface of the recess, and the depth of the recess is less than a thickness of the first portion (as understood from Fig. 2, 4, 5, 6).
Further regarding claim 9
See annotated Fig. 2 of Sasaki below.

    PNG
    media_image1.png
    864
    1173
    media_image1.png
    Greyscale

Regarding claim 1 and 9, Sasaki as applied above does not explicitly teach a seal member sealing the recess, a depth of the recess is measured from the surface of the recess to the seal member, the depth of the recess is greater than a thickness of the second portion, and a thickness of the seal member is less than the thickness of the second portion.
However, Ohmi teaches an etching apparatus (plasma etching device, Fig. 1, abstract, paragraph [0048]) comprising an edge ring (comprising auxiliary electrode 102 including local electrode 103 and means for adjusting junction impedance 104, Fig. 1, paragraph [0047]; comprising local electrode 103 including cavity 117a/b, Fig. 26 (c) and 26(d), paragraph [0074]; claim 25) including a recess (117a, Fig. 26(c),  117b, Fig. 26(d)) comprising vacuum, body of inert gas, or a material having a different dielectric constant from the edge ring (comprising local electrode 103, Fig. 26(d))  to enable adjusting the junction impedance between the edge ring 
Additionally, Sasaki teaches that the recess (50, Fig. 2) is formed to adjust the impedance of the edge ring (paragraph [0035]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a seal member sealing the recess (Sasaki: 50, Fig. 2; Ohmi: 117a/b, Fig. 26(c) and 26(d)) (i.e. provide a seal member at the bottom of recess 50 of Saski) such that a depth of the recess is measured from the surface of the recess to the seal member in view of teachings of Ohmi in the apparatus of Sasaki as a known suitable alternative configuration of a recess and an edge ring which would enable adjusting the impedance with respect to an edge ring (Ohmi: paragraph [0074]) for a desired plasma etching process.
Further, Ohmi teaches that adjusting the size (i.e. depth) of the recess (cavity 117a/b, Fig. 26. (c) and 26 (d)) would adjust the impedance (paragraph [0074]) to control the penetration of high frequencies into the surface of the edge ring (comprising 102 including local electrode 103, Fig. 1, paragraph [0068]). Ohmi further teaches a depth of the recess is measured from the surface of the recess to the seal member (i.e. bottom portion of the edge ring 103, Fig. 26(d)) and a thickness of the seal member is less than the thickness of the edge ring (as understood from Fig. 26(d)). One of ordinary skill in the art would appreciate that the thickness of the seal member (bottom portion bottom portion of the edge ring 103, Fig. 26(d)) would affect the 
Additionally, Kersch teaches an edge ring (comprising focus ring 10, Fig. 3) having a first portion and a second portion, wherein a recess (comprising recess in which structure 11 is inserted into focus ring 10, Fig. 3, paragraph [0020]-[0021]) is formed in a first portion and the depth of the recess is greater than a thickness of the second portion. Kersch teaches that such a configuration can enable changing the electrical potential profile of the edge ring (focus ring) to reduce probability of electrical flashoever (i.e. arcing) between the wafer and the edge/focus ring (paragraph [0011],[0015]). See annotated Fig. 3 of Kersch below.

    PNG
    media_image2.png
    718
    1224
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the depth/size of the recess and to optimize the thickness of the seal member in view of teachings of Ohmi and Kersch in the apparatus of Sasaki in view of Ohmi to optimize the electrical properties of the edge ring (i.e. electric potential or impedance) to control the penetration of high frequencies into the surface of the edge ring (Ohmi: paragraph 
Regarding claim 12 and 27, Sasaki in view of Ohmi and Kersch teaches all of the limitations of claims 1 and 9 as applied above.
Sasaki further teaches wherein the edge ring further comprises an alignment anchor (interpreted broadly as comprising a structure that is capable of supporting and aligning) comprising radially extending spoke like portion of the edge ring 30 located between adjacent recess/groove 50 (see annotated Fig. 4C). Note that the alignment anchor of Sasaki is substantially similar to the alignment anchor 135 shown in Fig. 6A of the instant application wherein both the alignment anchor 135 of the instant application and the prior art extend radially outward between recesses (Sasaki: groove 50, Fig. 4C; instant application: recess 132c, Fig. 6A) and is coupled to radially inward and radially outward portions of the edge ring. Note that the alignment anchor 135 of the instant application (Fig. 6A, paragraph [0037]) is understood to be a supporting portion of the edge ring located between recesses 136c (Fig. 6A) and which couples a radially inner and radially outer portion of the edge ring, and does not appear to have any further purpose or function other than providing structural support and alignment to the edge ring.  Thus, the regions of the edge ring of Sasaki which are between the recesses are considered to read on “an alignment anchor.”
See annotated Fig. 4C of Sasaki below.

    PNG
    media_image3.png
    862
    1287
    media_image3.png
    Greyscale

Regarding claim 13, 28, 29, Sasaki in view of Ohmi and Kersch teaches all of the limitations of claims 1 and 9 as applied above. Sasaki further teaches wherein the first portion (comprising outer portion of edge ring 30, Fig. 2, 4, 5, 6) has a first (i.e. outer) bottom surface opposite to the first (i.e. outer) top surface, the second  (i.e. inner) portion has a second (i.e. inner) bottom surface opposite to the second  (i.e. inner) top surface, and the first (i.e. outer) bottom surface is aligned (i.e. in a same horizontal plane) with the second (i.e. inner) bottom surface (as understood from Fig. 2, 4, 5, 6).
Further regarding claim 13 and 29, Sasaki teaches at least the second bottom surface (i.e. bottom surface of inner portion of edge ring 30) is in contact with the pedestal (comprising stage 11 including electrostatic chuck 25, Fig. 2, 4, 5, 6).
Regarding claim 14, see discussion regarding claim interpretation in U.S.C. 112(b) section above. Sasaki in view of Ohmi and Kersch teaches all of the limitations of claim 9 as 
Regarding claim 30, see discussion regarding claim interpretation in U.S.C. 112(b) section above. Sasaki in view of Ohmi and Kersch teaches all of the limitations of claim 1 as applied above including a seal member (see teachings of Ohmi as applied above in claim 1) which necessarily has a thickness. Sasaki further teaches wherein the depth of the recess (50, Fig. 2, 4, 5, 6) is substantially equal to a distance between the pedestal (comprising 25, Fig. 2, 4, 5, 6) and the surface of the recess which is substantially parallel to the first top surface of the first portion (as understood from annotated Fig. 2 of Sasaki above). Furthermore, one of ordinary skill in the art would appreciate when modifying Sasaki in view of teachings of Ohmi as applied above in claim 9 the seal member would be added to seal the recess 50 of Sasaki, the limitation "wherein the seal member has a thickness, and a distance between the pedestal and the surface of the recess, which is substantially parallel to the first top surface of the first portion is substantially equal to a sum of the depth of the recess and the thickness of the seal member" would be met.
Regarding claim 31 and 32, Sasaki in view of Ohmi and Kersch teaches all of the limitations of claim 9 as applied above. Sasaki further teaches wherein a width of the first (i.e. .
Claim(s) 1, 9, 28, 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN106548967A hereinafter “Cheng” and referring to English Machine Translation) in view of Ohmi et al. (US 2003/0121609 A1 hereinafter “Ohmi”) and Kersch et al. (DE10319894A1 hereinafter “Kersch” and referring to English Machine translation).
Regarding claims 1 and 9, Cheng teaches an edge ring (comprising focus ring 23, Fig. 3A; comprising 231 and 27, Fig. 3C) for an etching apparatus (paragraph [0004]), comprising: a first portion (comprising a right side portion of base 231 to the right of the vertical dotted line in annotated Fig. 3C below) having a first top surface (see annotated Fig. 3C below); a second portion (comprising portion of 231 which is under the wafer and is to the left of the vertical dotted line shown in annotated Fig. 3C below) coupled to the first portion and having a second top surface lower than the first top surface (see annotated Fig. 3C below); and a recess (comprising region of 231 where adjusting block 27 are inserted, Fig. 3C; comprising mounting holes 232, Fig. 3B, paragraph [0017], [0040],[0054]) defined in the first portion, wherein the recess (comprising region of 231 where adjusting block 27 are inserted, Fig. 3C; comprising mounting holes 232, Fig. 3B, paragraph [0017], [0040],[0054]) has a surface substantially parallel to the first top surface of the first portion, a depth of the recess is measured from the surface of the recess, and the depth of the recess is less than a thickness of the first portion.
 See annotated Fig. 3C of Cheng below.

    PNG
    media_image4.png
    858
    1131
    media_image4.png
    Greyscale

Further with regards to claim 9, Cheng teaches an apparatus for etching (paragraph [0004], [0058]), comprising: a chamber (not shown, reaction chamber paragraph [0058]); a pedestal (comprising chuck 21, Fig. 1 and 3A, paragraph [0039]) configured to receive and support a semiconductor wafer (comprising workpiece 22, Fig. 3a, paragraph [0039]) in the chamber; and the edge ring (comprising 23, Fig. 3A) as taught above is disposed over the pedestal (21, Fig. 1 and 3A), wherein the second top surface is under the semiconductor wafer (as understood from Fig. 3C).
Cheng does not explicitly teach a seal member sealing the recess, a depth of the recess is measured from the surface of the recess to the seal member, the depth of the recess is greater than a thickness of the second portion, and a thickness of the seal member is less than the thickness of the second portion.
However, Ohmi teaches an etching apparatus (plasma etching device, Fig. 1, abstract, paragraph [0048]) comprising an edge ring (comprising auxiliary electrode 102 including local electrode 103 and means for adjusting junction impedance 104, Fig. 1, paragraph [0047]; comprising local electrode 103 including cavity 117a/b, Fig. 26 (c) and 26(d), paragraph [0074]; claim 25) including a recess (117a, Fig. 26(c),  117b, Fig. 26(d)) comprising vacuum, body of inert gas, or a material having a different dielectric constant from the edge ring (comprising local electrode 103, Fig. 26(d))  to enable adjusting the junction impedance between the edge ring (comprising 103, Fig. 26 (c)-(d)) and the substrate support (comprising 101, Fig. 26 (c)-(d), paragraph [0074]) to control the penetration of high frequencies into the surface of the edge ring (comprising 102 including local electrode 103, Fig. 1, paragraph [0068]). Further, it is noted that in Fig. 26 (d) recess (117b, Fig. 26 (d)) is enclosed and the bottom portion of the edge ring (comprising 103, Fig. 26 (d)) is substantially similar to that of seal member 137 of instant application Fig. 3. Ohmi further teaches a depth of the recess is measured from the surface of the recess to the seal member (i.e. bottom portion of the edge ring 103, Fig. 26(d)) and a thickness of the seal member is less than the thickness of the edge ring (as understood from Fig. 26(d)).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a seal member sealing the recess (Sasaki: 50, Fig. 2; Ohmi: 117a/b, Fig. 26(c) and 26(d)) (i.e. provide a seal member at the bottom of recess 50 of Saski) such that a depth of the recess is measured from the surface of the recess to the seal member and a thickness of the seal member is less than the thickness of the second portion in view of teachings of Ohmi in the apparatus of Sasaki as a known suitable alternative configuration of a recess and an edge ring which would enable adjusting the impedance with respect to an edge ring (Ohmi: paragraph [0074]) for a desired plasma etching process.
Further, Ohmi teaches that adjusting the size (i.e. depth) of the recess (cavity 117a/b, Fig. 26. (c) and 26 (d)) would adjust the impedance (paragraph [0074]) to control the penetration of 
Additionally, Kersch teaches an edge ring (comprising focus ring 10, Fig. 3) having a first portion and a second portion, wherein a recess (comprising recess in which structure 11 is inserted into focus ring 10, Fig. 3, paragraph [0020]-[0021]) is formed in a first portion and the depth of the recess is greater than a thickness of the second portion. Kersch teaches that such a configuration can enable changing the electrical potential profile of the edge ring (focus ring) to reduce probability of electrical flashoever (i.e. arcing) between the wafer and the edge/focus ring (paragraph [0011],[0015]). See annotated Fig. 3 of Kersch below.

    PNG
    media_image2.png
    718
    1224
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the depth/size of the recess and to optimize the thickness of the seal member in view of teachings of Ohmi and Kersch in the apparatus of Cheng in view of Ohmi to optimize the electrical properties of the edge ring (i.e. electric potential or impedance) to control the penetration of high frequencies into the surface of the edge ring (Ohmi: paragraph [0068]) and/or reduce probability of electric arcing between the wafer and the edge ring (Kersch: paragraph [0011], [0015]).
Regarding claim 28, Cheng further teaches wherein the first portion has a first bottom surface opposite to the first top surface, the second portion has a second bottom surface opposite to the second top surface, and the first bottom surface is aligned (i.e. aligned in a horizontal plane) with the second bottom surface. See annotated Fig. 3C of Cheng below.

    PNG
    media_image5.png
    799
    1006
    media_image5.png
    Greyscale

Regarding claim 31 and 32, Cheng further teaches wherein a width of the first portion of the edge ring is greater than a width of second portion of the edge ring (as understood from annotated Fig. 3C of Cheng above).
Claim 21, 22, 23, 34, 35, 37, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatsuda et al. (US 2010/0300622 A1 hereinafter “Yatsuda”) in view of Ohmi et al. (US 2003/0121609 A1 hereinafter “Ohmi”) and Kersch et al. (DE10319894A1 hereinafter “Kersch” and referring to English Machine translation). 
Regarding claim 21, Yatsuda teaches an apparatus for etching (plasma processing apparatus 1, Fig. 1, paragraph [0050]-[0051]) comprising:
a ring assembly (comprising cylindrical holder 3, Fig. 1, paragraph [0052]); and
an edge ring (focus ring 5, Fig. 1, 2B) is disposed over the ring assembly (as understood from Fig. 1), wherein the edge ring comprises: 
a first portion having a first top surface (comprising outer top surface of focus ring 5, Fig. 2B); 
a second portion (comprising portion of focus ring 5 which is under the wafer 15, Fig. 2B) coupled to the first portion and having a second top surface (i.e. surface which is below the wafer 14, Fig. 2B, paragraph [0062]) lower than the first top surface;
a recess (comprising groove 51, Fig. 2B) defined in the first portion (paragraph [0063]-[0067]). See annotated Fig. 2B of Yatsuda below.

    PNG
    media_image6.png
    788
    1186
    media_image6.png
    Greyscale

Yatsuda does not explicitly teach a seal member sealing the recess, wherein the recess is sealed to have a vacuum pressure, a depth of the recess is greater than a thickness of the second portion, and a thickness of the seal member is less than the thickness of the second portion.
However, Ohmi teaches an etching apparatus (plasma etching device, Fig. 1, abstract, paragraph [0048]) comprising an edge ring (comprising auxiliary electrode 102 including local electrode 103 and means for adjusting junction impedance 104, Fig. 1, paragraph [0047]; 
Additionally, Yatsuda teaches various different arrangements of recesses (Fig. 2B, 3A-3C) including an embodiment wherein the recess (51, Fig. 3C) is sealed within the edge ring (5, Fig. 3C), wherein the thickness of the seal member (i.e. the distance between the bottom of the edge ring and the recess 51 in Fig. 3C) is understood to be less than the thickness of the second portion (i.e. inner stepped portion) of the edge ring. Yatsuda further teaches that the recess (comprising groove 51, Fig. 2B) causes a change in the impedance of the edge ring (comprising focus ring 5, Fig. 2B, paragraph [0028],[0035],[0077]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a seal member sealing the recess (Yatsuda: 51, Fig. 2B; Ohmi: 117a/b, Fig. 26(c) and 26(d)) (i.e. provide a seal member at the bottom of recess 51 of Yatsuda) and configure the recess to be sealed to have a vacuum pressure such that a thickness of the seal member is less than the thickness of the second portion in view of teachings of Ohmi and Yatsuda in the apparatus of Yatsuda as a known suitable alternative configuration of a recess and an edge ring which would enable adjusting the impedance with respect to an edge ring 
Yatsuda additionally teaches teaches that the depth of the recess (groove 50, Fig. 2B) is 70% or less than the total thickness of the edge ring in consideration of lifetime of the ring itself during exposure to plasma impact(paragraph [0031], [0064]). In other words, the depth of the recess is understood to be a result-effective variable which would affect the life time of the ring.
Further, Ohmi teaches that adjusting the size (i.e. depth) of the recess (cavity 117a/b, Fig. 26. (c) and 26 (d)) would adjust the impedance (paragraph [0074]) to control the penetration of high frequencies into the surface of the edge ring (comprising 102 including local electrode 103, Fig. 1, paragraph [0068]). In other words, the depth of the recess is a result-effective variable which would affect the impedance of the edge ring.
Additionally, Kersch teaches an edge ring (comprising focus ring 10, Fig. 3) having a first portion and a second portion, wherein a recess (comprising recess in which structure 11 is inserted into focus ring 10, Fig. 3, paragraph [0020]-[0021]) is formed in a first portion and the depth of the recess is greater than a thickness of the second portion. Kersch teaches that such a configuration can enable changing the electrical potential profile of the edge ring (focus ring) to reduce probability of electrical flashoever (i.e. arcing) between the wafer and the edge/focus ring (paragraph [0011],[0015]). See annotated Fig. 3 of Kersch below.

    PNG
    media_image2.png
    718
    1224
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the depth/size of the recess in view of teachings of Yatsuda, Ohmi and Kersch in the apparatus of Yatsuda in view of Ohmi to optimize the electrical properties of the edge ring (i.e. electric potential or impedance) to control the penetration of high frequencies into the surface of the edge ring (Ohmi: paragraph [0068]) and/or reduce probability of electric arcing between the wafer and the edge ring (Kersch: paragraph [0011], [0015]) with consideration on the life-time of the edge ring (Yatsuda: paragraph [0031], [0064]).
Regarding claim 22, Yatsuda in view of Ohmi and Kersch teaches all of the limitations of claim 21 as applied above and Yatsuda further teaches wherein the ring assembly (comprising cylindrical holder 3, Fig. 1, paragraph [0052]) comprises an annular configuration (as understood from Fig. 1) configured to receive (i.e. support) the edge ring (5, Fig. 1).
Regarding claim 23
Regarding claim 34, Yatsuda in view of Ohmi and Kersch teaches all of the limitations of claim 21 as applied above and Yatsuda further teaches wherein the first portion (outer portion of edge ring 5, Fig. 2B) has a first bottom surface opposite to the first top surface, the second portion (inner portion of edge ring 5, Fig. 2B) has a second bottom surface opposite to the second top surface, and the first bottom surface is aligned (i.e. at a same horizontal plane) with the second bottom surface. See annotated Fig. 2B of Yatsuda below.

    PNG
    media_image7.png
    793
    1158
    media_image7.png
    Greyscale

Regarding claim 35, Yatsuda in view of Ohmi and Kersch teaches all of the limitations of claim 21 and 34 as applied above including a seal member (see teachings of Ohmi). It would be apparent to one of ordinary skill in the art when modifying Yatusda in view of Ohmi in claim 21 to provide a seal member sealing the recess of 51 of Yatsuda, that the seal member would be coupled to the first bottom surface and the second bottom surface of the edge ring (Yatsuda: 5, Fig. 2B) to enable effectively sealing the recess (Yatsuda: 51, Fig. 2B).
Regarding claim 37, Yatsuda in view of Ohmi and Kersch teaches all of the limitations of claim 21 and 34 as applied above and Yatsuda further teaches wherein the first bottom surface 
Regarding claim 38, Yatsuda in view of Ohmi and Kersch teaches all of the limitations of claim 21 and 34 as applied above including a recess (Yatsuda: 51, Fig. 2B) and a seal member (see teachings of Ohmi as applied above in claim 1) which necessarily has a thickness. Yatsuda further teaches a wherein the recess (51, Fig. 2B) has a depth (as understood from Fig. 2B) and a pedestal (electrostatic chuck 16, Fig. 2B, paragraph [0052]). Furthermore, one of ordinary skill in the art would appreciate when modifying Yatsuda in view of teachings of Ohmi as applied above in claim 21 the seal member would be added to seal the bottom of the recess 51 of Yatsuda, thus the limitation "wherein the seal member has a thickness, and a distance between a pedestal and an inner surface of the recess is substantially equal to a sum of the depth of the recess and the thickness of the seal member" would be met.
Claim 21, 22, 23, 34, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN106548967A hereinafter “Cheng” and referring to English Machine Translation) in view of Ohmi et al. (US 2003/0121609 A1 hereinafter “Ohmi”) and Kersch et al. (DE10319894A1 hereinafter “Kersch” and referring to English Machine translation).
Regarding claim 21, Cheng teaches an apparatus for an etching apparatus (paragraph [0004], [0058]) comprising:
A ring assembly (comprising base ring 24, Fig. 3A, paragraph [0039]) and the edge ring (comprising focus ring 23, Fig. 3A; comprising 231, Fig. 3C, paragraph [0040]) taught above is disposed over the ring assembly;
edge ring (comprising focus ring 23, Fig. 3A; comprising 231, Fig. 3C, paragraph [0040]) is disposed over the ring assembly; the edge ring (comprising focus ring 23, Fig. 3A; comprising 231, Fig. 3C) for an etching apparatus (paragraph [0004]), comprising: 
a first portion (comprising a right side portion of base 231 to the right of the vertical dotted line in annotated Fig. 3C below) having a first top surface (see annotated Fig. 3C below); 
a second portion (comprising portion of 231 which is under the wafer and is to the left of the vertical dotted line shown in annotated Fig. 3C below) coupled to the first portion and having a second top surface lower than the first top surface (see annotated Fig. 3C below); and 
a recess (comprising region of 231 where adjusting block 27 are inserted, Fig. 3C; comprising mounting holes 232, Fig. 3B, paragraph [0017], [0040],[0054]) defined in the first portion. See annotated Fig. 3C of Cheng below.

    PNG
    media_image8.png
    603
    780
    media_image8.png
    Greyscale

Cheng does not explicitly teach a seal member sealing the recess, wherein the recess is sealed to have a vacuum pressure, a depth of the recess is greater than a thickness of the second portion, and a thickness of the seal member is less than the thickness of the second portion.
However, Cheng teaches selecting different materials to be inserted into the recess (comprising region of 231 where adjusting block 27 are inserted, Fig. 3C; comprising mounting holes 232, Fig. 3B, paragraph [0017], [0040],[0054]) to adjust the dielectric constant of the edge ring to influence the electric field and thus the etching rate (paragraph [0054]). Cheng also teaches that the recesses can also be at vacuum (paragraph [0054]).
Additionally, Ohmi teaches an etching apparatus (plasma etching device, Fig. 1, abstract, paragraph [0048]) comprising an edge ring (comprising auxiliary electrode 102 including local electrode 103 and means for adjusting junction impedance 104, Fig. 1, paragraph [0047]; 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a seal member sealing the recess (Cheng: comprising region of 231 where adjusting block 27 are inserted, Fig. 3C; comprising mounting holes 232, Fig. 3B; Ohmi: 117a/b, Fig. 26(c) and 26(d)) (i.e. provide a seal member at the bottom of recess of Cheng) and configure the recess to be sealed to have a vacuum pressure in view of teachings of Ohmi and Cheng in the apparatus of Cheng as a known suitable alternative configuration of a recess and an edge ring which would enable adjusting the impedance with respect to an edge ring (Ohmi: paragraph [0074]) for a desired plasma etching process and providing a seal member would enable the recess of the edge ring to contain both vacuum and gaseous materials such as inert gases for adjusting the dielectric constant of the edge ring (Ohmi: paragraph [0074]) without leaking. Furthermore, one of ordinary skill in the art would appreciate that providing a vacuum in a recess/space is essentially the same as selecting a material to be inserted into a recess to affect the electrical properties (i.e. dielectric constant) of the edge ring. 
Further, Ohmi teaches that adjusting the size (i.e. depth) of the recess (cavity 117a/b, Fig. 26. (c) and 26 (d)) would adjust the impedance (paragraph [0074]) to control the penetration of high frequencies into the surface of the edge ring (comprising 102 including local electrode 103, Fig. 1, paragraph [0068]). In other words, the depth of the recess is a result-effective variable which would affect the impedance of the edge ring. Ohmi further teaches a depth of the recess is measured from the surface of the recess to the seal member (i.e. bottom portion of the edge ring 103, Fig. 26(d)) and a thickness of the seal member is less than the thickness of the edge ring (as understood from Fig. 26(d)). One of ordinary skill in the art would appreciate that the thickness of the seal member (bottom portion bottom portion of the edge ring 103, Fig. 26(d)) would affect the placement and the size of the cavity with respect to the edge ring as a whole and thus would affect the electrical properties (i.e. impedance) of the edge ring.
Additionally, Kersch teaches an edge ring (comprising focus ring 10, Fig. 3) having a first portion and a second portion, wherein a recess (comprising recess in which structure 11 is inserted into focus ring 10, Fig. 3, paragraph [0020]-[0021]) is formed in a first portion and the depth of the recess is greater than a thickness of the second portion. Kersch teaches that such a configuration can enable changing the electrical potential profile of the edge ring (focus ring) to reduce probability of electrical flashoever (i.e. arcing) between the wafer and the edge/focus ring (paragraph [0011],[0015]). See annotated Fig. 3 of Kersch below.

    PNG
    media_image2.png
    718
    1224
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the depth/size of the recess and to optimize the thickness of the seal member in view of teachings of Yatsuda, Ohmi and Kersch in the apparatus of Yatsuda in view of Ohmi to optimize the electrical properties of the edge ring (i.e. electric potential or impedance) to control the penetration of high frequencies into the surface of the edge ring (Ohmi: paragraph [0068]) and/or reduce probability of electric arcing between the wafer and the edge ring (Kersch: paragraph [0011], [0015]) with consideration on the life-time of the edge ring (Yatsuda: paragraph [0031], [0064]).
Regarding claim 22, Cheng in view of Ohmi and Kersch teaches all of the limitations of claim 21 as applied above and Cheng further teaches wherein the ring assembly (comprising 24, Fig. 3A) comprises an annular configuration configured to receive (i.e. support) the edge ring (comprising 23, Fig. 3A) (paragraph [0039] line 251).
Regarding claim 23, Cheng in view of Ohmi and Kersch teaches all of the limitations of claim 21 as applied above and Cheng further teaches wherein a depth of the recess (i.e. region 
Regarding claim 33, Cheng in view of Ohmi and Kersch teaches all of the limitations of claim 21 as applied above and Cheng further teaches that the edge ring further comprises an alignment anchor (interpreted broadly as comprising a support structure that is capable of aligning) (i.e. comprising at least the radially extending regions of the edge ring between the recesses (mounting holes 232, Fig. 3B) is considered as comprising “an alignment anchor” since the regions of the edge ring between the recesses (232, Fig. 3B) support/anchors the edge ring and horizontally aligns the edge ring onto the ring assembly (24, Fig. 3A)). Note that the alignment anchor 135 of the instant application (Fig. 6A, paragraph [0037]) is understood to be a supporting portion of the edge ring located between recesses 136c (Fig. 6A) and which couples a radially inner and radially outer portion of the edge ring, and does not appear to have any further purpose or function other than providing structural support and alignment to the edge ring.  Thus, the regions of the edge ring of Cheng which are between the recesses/mounting holes are considered to read on “an alignment anchor.”
Regarding claim 34, Cheng in view of Ohmi and Kersch teaches all of the limitations of claim 21 as applied above and Cheng further teaches wherein the first portion has a first bottom surface opposite to the first top surface, the second portion has a second bottom surface opposite to the second top surface, and the first bottom surface is aligned with the second bottom surface (see annotated Fig. 3C of Cheng below).

    PNG
    media_image9.png
    708
    875
    media_image9.png
    Greyscale

Regarding claim 35, Cheng in view of Ohmi and Kersch teaches all of the limitations of claim 21 as applied above and above including a seal member (see teachings of Ohmi). It would be apparent to one of ordinary skill in the art when modifying Cheng in view of Ohmi in claim 21 to provide a seal member sealing the recess of Cheng, that the seal member would be coupled to the first bottom surface and the second bottom surface of the edge ring (Cheng: comprising focus ring 23, Fig. 3A; comprising 231, Fig. 3C, paragraph [0040]) to enable effectively sealing the recess (Cheng: comprising region of 231 where adjusting block 27 are inserted, Fig. 3C; comprising mounting holes 232, Fig. 3B).
Regarding claim 36, Cheng in view of Ohmi and Kersch teaches all of the limitations of claim 21 and 34 as applied above and Cheng further teaches wherein the first bottom surface and the second bottom surface is in contact with the ring assembly (comprising 24; Fig. 3A, 3C). Furthermore, it would be apparent to one of ordinary skill in the art when modifying Cheng in view of Ohmi in claim 21 to provide a seal member sealing the recess of Ohmi, that the seal member would be in contact with the ring assembly (Cheng: 24, Fig. 3A, 3C) since the entire .
Response to Arguments
Applicant's arguments filed 29 Nov 2021have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below.
 Applicant argues (remarks page 8) regarding independent claims 1, 9, 21 that Han never teaches or suggests the depth of the recess 208c is greater than the thickness of the second portion. Further Han is silent with regards to a seal member sealing the recess 208c.
Examiner responds that independent claim 1, 9, and 21 rejections have been modified as necessitated by Applicant’s amendments. Han is no longer cited in the current rejections, therefore applicant’s arguments are moot.
Applicant argues (remarks page 8) regarding independent claims 1, 9, 21 that Sasaki fails to teach that a depth of the recess 50 is greater than a thickness of the second portion and is silent regarding a seal member sealing the recess 50.
Examiner responds that independent claim 1, 9, and 21 rejections have been modified as necessitated by Applicant’s amendments. Currently claim 1 and 9 are rejected as being unpatentable over Sasaki in view of Ohmi and additionally unpatentable over Cheng in view of Ohmi and Kersch. Currently claim 21 is rejected as being unpatentable over Yatsuda in view of Ohmi and Kersch and additionally unpatentable over cheng in view of Ohmi and Kersch. In the current rejections, Kersch teaches limitation depth of the recess is greater than a thickness of the second portion. Ohmi teaches a seal member and further teaches that the adjusting the size (i.e. depth) of the recess (cavity 117a/b, Fig. 26. (c) and 26 (d)) would adjust the impedance (paragraph [0074]) to control the penetration of high frequencies into the surface of the edge ring (comprising 102 including local electrode 103, Fig. 1, paragraph [0068]). Ohmi further teaches a depth of the recess is measured from the surface of the recess to the seal member (i.e. 
Applicant argues (remarks page 9) regarding independent claims 1, 9, 21 that Cheng fails to teach that a depth of the recess is greater than a thickness of the second portion and is silent with respect to a seal member sealing the recess.
Examiner responds that independent claim 1, 9, and 21 rejections have been modified as necessitated by Applicant’s amendments. Currently claim 1 and 9 are rejected as being unpatentable over Sasaki in view of Ohmi and additionally unpatentable over Cheng in view of Ohmi and Kersch. Currently claim 21 is rejected as being unpatentable over Yatsuda in view of Ohmi and Kersch and additionally unpatentable over Cheng in view of Ohmi and Kersch.In response to applicant's arguments against the references (Cheng) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See also above paragraph 79 and detailed U.S.C. 103 rejections of claims 1, 9, 21 above.
Applicant argues (remarks page 10) regarding independent claims 1, 9, 21 that Yatsuda fails to teach or suggest that the depth of the recess 51 is greater than the thickness of the second portion and does not teach a seal member sealing the recess.
Examiner responds that independent claim 1, 9, and 21 rejections have been modified as necessitated by Applicant’s amendments. Currently claim 1 and 9 are rejected as being unpatentable over Sasaki in view of Ohmi and additionally unpatentable over Cheng in view of Ohmi and Kersch. Currently claim 21 is rejected as being unpatentable over Yatsuda in view of Ohmi and Kersch and additionally unpatentable over Cheng in view of Ohmi and Kersch.In response to applicant's arguments against the references (Yatsuda) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Yatsuda Fig. 3C does show a seal member (i.e. bottom portion of the edge ring including the distance between the bottom surface of the edge ring and the recess 51 shown in Fig. 3C), wherein the seal member is shown as less than a thickness of the second portion (i.e. inner stepped portion of the edge ring ). See also above paragraph 79 and detailed U.S.C. 103 rejections of claims 1, 9, 21 above.
Applicant argues (remarks page 10) regarding independent claims 1, 9, 21 that Ohmi fails to teach or suggest a recess defined in the first portion, a second portion, and a thickness of the seal member is less than a thickness of a second portion.
Examiner responds that independent claim 1, 9, and 21 rejections have been modified as necessitated by Applicant’s amendments. Currently claim 1 and 9 are rejected as being unpatentable over Sasaki in view of Ohmi and additionally unpatentable over Cheng in view of Ohmi and Kersch. Currently claim 21 is rejected as being unpatentable over Yatsuda in view of Ohmi and Kersch and additionally unpatentable over Cheng in view of Ohmi and Kersch.In response to applicant's arguments against the references (Ohmi) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Ohmi is cited to 
Applicant argues (remarks page 10) regarding independent claims 1, 9, 21 that Rathnasinghe is silent regarding a seal member sealing the groove 468.
Examiner responds that Rathnasinghe is not cited in the current rejections and therefore applicant’s arguments are moot.
Applicant argues (remarks page 10) regarding independent claims 1, 9, 21 that Chou is silent regarding a seal member sealing a recess 330.
Examiner responds that Chou is not cited in the current rejections and therefore applicant’s arguments are moot.
In light of the above, independent claims 1, 9, 21 are rejected. 
Further, in view of Examiner’s remarks regarding independent claims 1, 9, 21, the dependent claims 12-14, 22-23, 27-38 are also rejected, as detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAUREEN CHAN/ Examiner, Art Unit 1716                                                                                                                                                                                          /RAM N KACKAR/Primary Examiner, Art Unit 1716